

116 S2561 IS: Big Cat Public Safety Act
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2561IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Blumenthal (for himself, Mr. Sanders, Mr. Menendez, Mr. Van Hollen, Mr. Whitehouse, Mrs. Feinstein, Mrs. Gillibrand, Mr. Reed, Mr. Markey, Mr. Booker, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Lacey Act Amendments of 1981 to clarify provisions enacted by the Captive Wildlife
			 Safety Act, to further the conservation of certain wildlife species, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Big Cat Public Safety Act. 2.Definitions (a)In generalSection 2 of the Lacey Act Amendments of 1981 (16 U.S.C. 3371) is amended—
 (1)by redesignating subsections (a) through (k) as subsections (b) through (l), respectively; and (2)by inserting before subsection (b) (as so redesignated) the following:
					
 (a)BreedThe term breed means— (1)to negligently or intentionally facilitate propagation or reproduction; and
 (2)to fail to prevent propagation or reproduction..
				(b)Conforming amendments
 (1)Consolidated Farm and Rural Development ActSection 349(a)(3) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1997(a)(3)) is amended by striking section 2(a) and inserting section 2(b).
				(2)Lacey Act Amendments of 1981
 (A)Section 3(e)(2)(C) of the Lacey Act Amendments of 1981 (16 U.S.C. 3372(e)(2)(C)) is amended— (i)in clause (ii), by striking section 2(g) and inserting section 2(h); and
 (ii)in clause (iii), by striking section 2(g) and inserting section 2(h). (B)Section 7(c) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(c)) is amended by striking section 2(f)(2)(A) and inserting section 2(g)(2)(A).
 3.ProhibitionsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372) is amended— (1)in subsection (a)—
 (A)in paragraph (2)— (i)in subparagraph (A), by striking the semicolon at the end and inserting ; or;
 (ii)in subparagraph (B)(iii), by striking ; or and inserting a semicolon; and (iii)by striking subparagraph (C); and
 (B)in paragraph (4), by striking (1) through (3) and inserting (1) through (3) or subsection (e); and (2)by striking subsection (e) and inserting the following:
				
					(e)Captive wildlife offense
 (1)In generalIt is unlawful for any person— (A)to import, export, transport, sell, receive, acquire, or purchase any prohibited wildlife species—
 (i)in interstate or foreign commerce; or
 (ii)in a manner substantially affecting interstate or foreign commerce; or
 (B)to breed or possess any prohibited wildlife species.
 (2)Limitation on applicationParagraph (1) does not apply to— (A)an entity exhibiting animals to the public under a Class C license from the Department of Agriculture, or a Federal facility registered with the Department of Agriculture that exhibits animals, if that entity or facility—
 (i)holds that license or registration in good standing;
 (ii)does not allow any individual to come into direct physical contact with a prohibited wildlife species, unless—
 (I)that individual is— (aa)a trained professional employee or contractor of the entity or facility (or an accompanying employee receiving professional training); or
 (bb)a licensed veterinarian (or a veterinary student accompanying that veterinarian); or (II)(aa)that individual is directly supporting conservation programs of the entity or facility; and
 (bb)the contact is— (AA)not in the course of commercial activity (which may be evidenced by advertisement or promotion of that activity or other relevant evidence); and
 (BB)incidental to humane husbandry conducted pursuant to a species-specific, publicly available, peer-edited population management and care plan that has been provided to the Secretary with justifications that the plan reflects established conservation science principles, incorporates genetic and demographic analysis of a multi-institution population of animals covered by the plan, and promotes animal welfare by ensuring that the frequency of breeding is appropriate for the species; and
 (iii)ensures that, during public exhibition of a lion (Panthera leo), tiger (Panthera tigris), leopard (Panthera pardus), snow leopard (Uncia uncia), jaguar (Panthera onca), cougar (Puma concolor), or any hybrid of any of those animals, the animal is not less than 15 feet from members of the public unless there is a permanent barrier sufficient to prevent public contact;
 (B)a State college, university, or agency; (C)a State-licensed veterinarian;
 (D)a wildlife sanctuary that— (i)cares for prohibited wildlife species;
 (ii)is a corporation that is— (I)exempt from taxation under section 501(a) of the Internal Revenue Code of 1986; and
 (II)described in sections 501(c)(3) and 170(b)(1)(A)(vi) of that Code;
 (iii)does not commercially trade in any prohibited wildlife species, including offspring, parts, and byproducts of prohibited wildlife species;
 (iv)does not breed any prohibited wildlife species; (v)does not allow direct contact between the public and any prohibited wildlife species; and
 (vi)does not allow the transportation and display of any prohibited wildlife species off-site; (E)an entity that has custody of any prohibited wildlife species solely for the purpose of expeditiously transporting the prohibited wildlife species to a person described in this paragraph with respect to the prohibited wildlife species; or
 (F)an entity or individual that— (i)is in possession of any prohibited wildlife species that was born before the date of enactment of the Big Cat Public Safety Act;
 (ii)not later than 180 days after the date of enactment of that Act, registers each individual animal of each prohibited wildlife species possessed by the entity or individual with the United States Fish and Wildlife Service;
 (iii)does not breed, acquire, or sell any prohibited wildlife species after the date of enactment of that Act; and
 (iv)does not allow direct contact between the public and any prohibited wildlife species.. 4.Penalties (a)Civil penaltiesSection 4(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(a)(1)) is amended—
 (1)by inserting (e), after (d),; and (2)by inserting , (e), after subsection (d).
 (b)Criminal penaltiesSection 4(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(d)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (A), by inserting (e), after (d),; and (B)in subparagraph (B), by inserting (e), after (d),;
 (2)in paragraph (2), in the first sentence, by inserting (e), after (d),; and (3)by adding at the end the following:
					
						(4)Captive wildlife
 (A)In generalAny person who knowingly violates section 3(e) shall be fined not more than $20,000, imprisoned for not more than 5 years, or both.
 (B)Separate offensesEach violation under subparagraph (A) shall be—
 (i)a separate offense; and (ii)deemed to have been committed in both the district in which the violation first occurred and in any district in which the defendant may have taken or been in possession of the prohibited wildlife species..
 5.Forfeiture of prohibited wildlife speciesSection 5(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3374(a)(1)) is amended by inserting bred, possessed, before imported, exported,. 6.AdministrationSection 7(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following:
			
 (3)The Secretary, in consultation with other relevant Federal and State agencies, shall promulgate any regulations necessary to implement section 3(e)..
 7.Technical correctionSection 4(e), and subsections (a) and (b)(2) of section 8, of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(e), 3377) are amended by striking Fishery Conservation and Management Act of 1976 each place it appears and inserting Magnuson-Stevens Fishery Conservation and Management Act.